Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,964,562. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of applicant’s claims 1-18 are contained within or made obvious by claims 1- 11 of U.S. Patent No. 10,964,562.
In particular, regarding claim 1, ‘562 recites a device for bonding a first substrate surface of a first substrate to a second substrate surface of a second substrate, said device comprising: a first substrate holder for accommodating the first substrate; a second substrate holder for accommodating the second substrate; wherein at least the first substrate holder has a first recess with a fixing device for fixing the first substrate in the first recess, and an elevation at least partly surrounding the first recess (claim 1),
wherein the device has at least one hole for evacuating and/or rinsing the first recess in the inner component (claim 5).
It is the examiner’s position that the concept of using the at least one hole to build an overpressure has been fully considered, but is not given patentable weight in so far as it does not affect the structure of the claimed apparatus. (See MPEP §2115).

3.	Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,276,589. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of applicant’s claims 1-18 are contained within or made obvious by claims 1-15 of U.S. Patent No. 11,276,589.
In particular, regarding claim 1, ‘589 recites a device for bonding a first substrate surface of a first substrate to a second substrate surface of a second substrate, said device comprising: a first substrate holder for accommodating the first substrate, a second substrate holder for accommodating the second substrate, wherein at least the first substrate holder has a first recess with a fixing device for fixing the first substrate in the first recess, and an elevation at least partly surrounding the first recess; and at least one of the first substrate holder and the second substrate holder has at least one hole for evacuating and/or rinsing the first recess (claim 1).
It is the examiner’s position that the concept of using the at least one hole to build an overpressure has been fully considered, but is not given patentable weight in so far as it does not affect the structure of the claimed apparatus. (See MPEP §2115).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, in a device for bonding a first substrate surface of a first substrate to a second substrate surface of a second substrate, the prior art does not teach or make obvious the concept of a first elevation at least partly surrounding the first recess; and at least one hole communicating with the first recess for evacuating and/or flushing an interior space of the device before and/or during and/or after bonding of the first substrate and the second substrate, wherein the at least one hole is useable to build up an overpressure in the interior space, the overpressure generated by a gas and/or a gas mixture, which is directed via the at least one hole in the manner claimed by the applicant.

Claims 1-18 would be patentable if applicant files proper terminal disclaimers to overcome the double patenting rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237. The examiner can normally be reached M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/Primary Examiner, Art Unit 1745